

EXECUTION COPY


MUTUAL RELEASE AGREEMENT


MUTUAL RELEASE (this “Mutual Release”), dated as of June 21, 2010 and effective
as of the Closing (as defined under the Letter Agreement (as defined below)),
among ValueAct SmallCap Master Fund, L.P., a limited partnership organized under
the laws of the British Virgin Islands (“VAC”), Antiphony (Management Holdings)
Limited, a private limited company organized under the laws of England and Wales
(“Newco”), Nathaniel MacLeitch (“MacLeitch”), Jonathan Cresswell (“Cresswell”
and, together with VAC, Newco and MacLeitch, the “VAC/AMV Founders Parties”),
NeuMedia, Inc., a Delaware corporation (f/k/a Mandalay Media, Inc.)
(“NeuMedia”), Twistbox Entertainment, Inc., a Delaware corporation (“Twistbox”),
each of Peter Guber, Robert Ellin, Paul Schaeffer, Adi McAbian, Richard Spitz,
Ray Schaaf, Keith McCurdy, Russell Burke and James Lefkowitz (collectively, the
“NeuMedia/AMV Directors”), and Trinad Management, LLC, a Delaware limited
liability company (“Trinad” and together with NeuMedia, Twistbox and the
NeuMedia/AMV Directors, the “NeuMedia Parties”) (each a “Party” and
collectively, the “Parties”).


WHEREAS, certain of the VAC/AMV Founders Parties, NeuMedia, an affiliate of
Peter Guber and Trinad have entered into that certain Letter Agreement, dated as
of the date hereof (the “Letter Agreement”); and


WHEREAS, as part of the transactions contemplated by the Letter Agreement and
the other Transaction Documents, the Parties wish to release certain known and
unknown claims which they may have against each other.


NOW, THEREFORE, in consideration of the promises and the representations,
warranties, covenants and agreements contained herein, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Parties hereto agree as follows:


1.           Defined Terms.  Capitalized terms used herein but not otherwise
defined herein shall have the respective meanings ascribed to such terms in the
Letter Agreement.
 
2.           Effectiveness.  This Mutual Release shall become immediately and
automatically effective without any further action by the Parties upon the
Closing.  In the event of a termination of the Letter Agreement pursuant to
Section 10 of the Letter Agreement, this Mutual Release shall be void and of no
force and effect ab initio.
 
 

--------------------------------------------------------------------------------

 

3.           Release by the VAC/AMV Founders Parties.  In partial consideration
of the benefits received by it/him pursuant to the Letter Agreement, each
VAC/AMV Founders Party, on behalf of itself/himself and each of its/his
respective Related Parties (as defined below) (collectively, the “VAC/AMV
Founders Releasing Parties”) hereby releases, acquits and forever discharge the
NeuMedia Parties and their respective Related Parties (other than, in the case
of NeuMedia, AMV and its subsidiaries and its and their respective directors,
officers, employees, partners, equityholders, representatives, attorneys,
financial advisors, accountants and other professional advisors and agents and
each of its and their respective successors and assigns) (collectively, the
“NeuMedia Released Parties”) from any and all claims, obligations, suits,
judgments, Damages, rights and causes of action whatsoever, whether known or
unknown, foreseen or unforeseen, existing or hereafter arising, in law, equity
or otherwise (“Claims”), based in whole or in part on any act, omission,
transaction or occurrence from the beginning of time through the Closing arising
from or relating to any aspect of the dealings or relationships between or among
any VAC/AMV Founders Releasing Party, on the one hand, and any NeuMedia Released
Party, on the other hand (the “Released Matters”); provided, however, that (x)
nothing contained herein shall operate to release any NeuMedia Released Party
from any act or omission that constitutes fraud and (y) the foregoing release
shall not apply to any obligations arising under, in connection with or
contemplated by the Letter Agreement or any other Transaction
Document.  “Related Parties” means, with respect to any Party, such Party’s
affiliates and its and their respective directors, officers, employees,
partners, equityholders, representatives, attorneys, financial advisors,
accountants and other professional advisors and agents and each of its and their
respective successors and assigns.
 
4.           Release by the NeuMedia Parties.  In partial consideration of the
direct and indirect benefits received by it/him pursuant to the Letter
Agreement, each NeuMedia Party on behalf of itself/himself and each of its/his
respective Related Parties (collectively, the “NeuMedia Releasing Parties”)
hereby releases, acquits and forever discharge the VAC/AMV Founders Parties and
each of their respective Related Parties (collectively, the “VAC/AMV Founders
Released Parties”) from any and all Claims based in whole or in part on any
Released Matters; provided, however, that (x) nothing contained herein shall
operate to release any VAC/AMV Founders Released Party from any act or omission
that constitutes fraud and (y) the foregoing release shall not apply to any
obligations arising under, in connection with or contemplated by the Letter
Agreement or any other Transaction Document.
 
5.           Unknown Claims.  The Parties are aware that they may hereafter
discover claims or facts in addition to or different from those the Parties now
know or believe to be true with respect to the matters addressed by this Mutual
Release.  Nevertheless, it is the intention of the VAC/AMV Founders Parties and
the NeuMedia Parties, on behalf of themselves and their respected Related
Parties, to fully, finally and forever settle and release all such matters,
whether known or unknown, suspected or unsuspected, that now exist, may exist or
heretofore have existed.
 
6.           Letter Agreement.  Notwithstanding anything in this Mutual Release
to the contrary, nothing herein shall be deemed to release, waive, modify, amend
or otherwise affect the rights, duties, obligations or liabilities of parties to
the Letter Agreement.
 
7.           Independent Counsel.  The Parties have consulted with legal counsel
prior to signing this Mutual Release, and execute this Mutual Release
voluntarily, with the intention of fully and finally extinguishing the Released
Matters.
 
 
2

--------------------------------------------------------------------------------

 

8.           No Benefit to Third Parties.  Nothing in this Mutual Release,
express or implied, is intended to confer upon any Person other than the VAC/AMV
Founders Released Parties and the NeuMedia Released Parties (which are express
third party beneficiaries hereof) or their respective successors or permitted
assigns, any right or remedy under or by reason of this Mutual Release.
 
9.           Further Assurances.  Subject to the other provisions of this Mutual
Release, the Parties hereto agree to execute, acknowledge and deliver such
further documents, and do all such other acts and things, as may be required by
law or as may be necessary, advisable or convenient to carry out the intent and
purpose of this Mutual Release.
 
10.         No Admission.  Nothing contained herein shall be construed as an
admission by any of the Parties of any liability of any kind to any of the other
Parties or to any other Person, all such liability being expressly denied.
 
11.         Amendment and Waiver.  This Mutual Release may not be amended except
by an instrument in writing signed on behalf of each of the Parties.
 
12.         Governing Law.  This Mutual Release shall be governed by and
construed in accordance with the laws of the State of Delaware, without giving
effect to any choice of law or conflict of law provision or rule that would
cause the application of the laws of any jurisdiction other than the State of
Delaware.
 
13.         Jurisdiction; Service of Process.  The Parties agree that any suit,
action or proceeding seeking to enforce any provision of, or based on any matter
arising out of or in connection with, this Mutual Release shall be brought
exclusively in federal or state courts located in Wilmington, Delaware, and each
of the Parties irrevocably submits to the exclusive jurisdiction of such courts
(and of the appropriate appellate courts therefrom) in any such suit, action or
proceeding and irrevocably waives, to the fullest extent permitted by law, any
objection that it may now or hereafter have to the laying of the venue of any
such suit, action or proceeding in any such court or that any such suit, action
or proceeding brought in any such court has been brought in an inconvenient
forum.  The Parties agree that any or all of them may file a copy of this
Section 13 with any court as written evidence of the knowing, voluntary and
bargained agreement among the Parties irrevocably to waive any objections to
jurisdiction, venue or convenience of forum.  Process in any proceeding referred
to in this Section 13 may be served on any Party anywhere in the world and
service via registered U.S. mail (or other equivalent) shall be deemed
sufficient service in any such suit, action or proceeding.
 
14.         WAIVER OF JURY TRIAL.  EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF
OR RELATED TO THIS MUTUAL RELEASE.
 
15.         Headings.  The section headings, titles and subtitles used in this
Mutual Release are solely for convenience and shall not be used in interpreting
this Mutual Release and shall not be construed in any way to limit, modify or
affect the terms of this Mutual Release.
 
 
3

--------------------------------------------------------------------------------

 

16.         Counterparts.  This Mutual Release may be executed in any number of
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.  Delivery of an executed
counterpart of a signature page to this Mutual Release by facsimile or PDF shall
be effective as delivery of a manually executed counterpart to this Mutual
Release.
 
17.         Mutual Drafting.  None of the Parties shall be considered the
drafter of this Mutual Release for the purpose of any statue, case law or rule
of interpretation or construction that would or might cause any provision to be
construed against the drafter.
 
[SIGNATURE PAGES FOLLOW]
 
 
4

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Parties have caused this Mutual Release to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.
 
VAC:
VALUEACT SMALLCAP MASTER
FUND, L.P.
       
By: 
  
   
Name:
   
Title:
     
MacLeitch
  
 
Nathaniel MacLeitch
     
Cresswell:
  
 
Jonathan Cresswell
     
NeuMedia:
NEUMEDIA, INC.
     
By:
  
   
Name:
   
Title:
     
Twistbox:
TWISTBOX ENTERTAINMENT, INC.
       
By:
  
   
Name:
   
Title:
   
NeuMedia/AMV Directors:
  
 
Peter Guber
       
  
 
Robert Ellin
       
  
 
Paul Schaeffer



Signature Page to Mutual Release Agreement

 

--------------------------------------------------------------------------------

 



 
  
 
Adi McAbian
     
  
 
Richard Spitz
     
  
 
Ray Schaaf
     
  
 
Keith McCurdy
     
  
 
Russell Burke
     
  
 
James Lefkowitz
     
Trinad:
TRINAD MANAGEMENT, LLC        
By:
  
   
Name:
   
Title:



Signature Page to Mutual Release Agreement

 

--------------------------------------------------------------------------------

 
 
Newco:
ANTIPHONY (MANAGEMENT
HOLDINGS) LIMITED
       
By: 
  
   
Name:  Allison Bennington
   
Title:    Director



Signature Page to Mutual Release Agreement

 

--------------------------------------------------------------------------------

 
 